   Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 1 of 7 PageID #: 1


ttECE\\JED
  JAN 15 '2.G\9
 u.s. Qistric~ co~~o
Eastem Oistnct o




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                   _ _ _ _ _ _ _ _D~MSION


                                                         )
                                                         )
                                                         )
  Plaintiff(s),   _JOHNNY          l 0 7/ JR..           ~
      MAPLE Woo[) RicJ.JmoAID Hera 1//..5 ~
                                                                 Case No. - - - - - - -
 v.                                                                  (to be assigned by Clerk of District Court)
      SCfJ(J(JL D:I.STRICI                )
      '15 3 q MllAICH f STE£ /((Jf.I. D                  )
                                                                 JURY TRIAL DEMANDED
      )..Ji If Pl£ WooD1   Mo ft.Ji 43                   )
      ROXANNfl     L~   A/\£Cl-IEN\                      ~          YES(]         N~
  Defendant(s). (Enter above the full name(s)            )
  of all defendants in this lawsuit. Please              )
  attach additional sheets if necessary.)                )


                        EMPLOYMENT DISCRIMINATION COMPLAINT

            1.     This employment discrimination lawsuit is based on (check only those that apply):


  _L' Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for
           employment discrimination on the basis of race, color, religion, gender, or national origin.
           NOTE: In order to bring suit in federal district court under Title VII, you must first obtain
           a right-to-sue letter from the Equal Employment Opportunity Commission.

  _/Age Discrimination in Employment Act of1967, as amended, 29 U.S.C. §§ 621, et seq., for
     employment discrimination on the basis of age (age 40 or older).
     NOTE: In order to bring suit in federal district court under the Age Discrimination in
     Employment Act, you must first file charges with the Equal Employment Opportunity
     Commission.

           Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101, et seq.,
           for employment discrimination on the basis of disability.
           NOTE: In order to bring suit in federal district court under the Americans with
           Disabilities Act, you must first obtain a right-to-sue letter from the Equal Employment
           Opportunity Commission.
Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 2 of 7 PageID #: 2




     Rehabilitation Act of 1973, as amended, 29 U.S.C. §§ 701, et seq., for employment
     discrimination on the basis of a disability by an employer which constitutes a program or
     activity receiving federal financial assistance.
     NOTE: In order to bring suit in federal district court under the Rehabilitation Act of1973,
     you mustfirst file charges with the appropriate Equal Employment Office representative or
     agency.

     Other (Describe)




                                         PARTIES

     2.     Plaintiff's name:      ::IOH N N y Lo 71 ..s je       ~

            Plaintiff's address:
                                            11
                                   J..fl/? H'' Lflc/ EDE STJ1TI()N                  Jtc/ ·
                                        Street address or P.O. Box          ·

                                   si L(){) r f, AA o la. ? J 43
                                        -
                                      City/ County/ State/Zip Code

                                   311- Je5-i4S S
                                        Area code and telephone number

     3.     Defendant'sname:        foXANNll AAECJ/£ S      /1Jf.TSTJt/..IT SLJPEIZIAJTGA/OEA{"'
              A.UlPl£WouD drcl-IM(JAJP Hf3It;.l./1.5 .scHr.a. D~5TAT:"c7
            Defendant's address:      7539 AA fl Al{: I-/ FIJU £ 011 D
                                        Streetaddress or P .0. Box

                                      M 8Pl BAlwJ) . All 0 t.1J4 3
                                            -
                                        City/Coun!)'/Statb/ Zip Code

                                      314-/a 41-          41eD
                                        Area code and telephone number

NOTE: IF THERE ARE ADDffiONAL PLAINTIFFS OR DEFENDANTS, PLEASE
PROVIDE THEIR NAMES, ADDRESSES AND TELEPHONE NUMBERS ON A
SEPARATE SHEET OF PAPER.
Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 3 of 7 PageID #: 3




       4.      If you are claiming that the discriminatory conduct occurred at a different location,
please provide the following information:

(Street Address)                     (City/County)              (State)   (Zip Code)

        5.      When did the discrimination occur? Please give the date or time period:

 SEPTEAA11E/l -CJ 7 -                 J.6 J     r
                              ADMINISTRATIVE PROCEDURES
        6.      Did you file a charge of discrimination against the defendant(s) with the Missouri

Commission on Human Rights?

        _Q_Yes

        Pf-No
        7.      Did you file a charge of discrimination against the defendant(s) with the Equal

Employment Opportunity Commission or other federal agency?

                      Date f i l e d : - - - - - - - - - - - -



        8.      Have you received a Notice of Right-to-Sue Letter?

               --fl-Yes                                 _Q_No

If yes, please attach a copy of the letter to this complaint.

        9.     If you are claiming age discrimination, check one of the following:

        _'){.-60 days or more have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.

       _ _fewer than 60 days have passed since I filed my charge of age discrimination with the

Equal Employment Opportunity Commission.
Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 4 of 7 PageID #: 4




                                NATURE OF THE CASE

    10.     The conduct complained of in this lawsuit involves (check only those that apply):

                  failure to hire me

            ..)t..._ termination of my employment
            __ failure to promote me

            __ failure to accommodate my disability

            __ terms and conditions ofmy employment differ from those ofsimilar employees

            ~ retaliation
                  harassment

            __ other conduct (specify):




     Did you complain about this 'same conduct in your charge of discrimination?

            ~Yes                                    _Q_No
Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 5 of 7 PageID #: 5




       11.      I believe that I was discriminated against because of my (check all that apply):


                -X-    race

                       religion

                       national origin

                       color

                       gender

                       disability

                -X-    age (birth year is:    [95~           )

                       other:



       Did you state the same reason(s) in your charge of discrimination?

                                                       _Q_No
        12.      State here, as briefly and clearly as possible, the essential facts of your claim.
Describe specifically the conduct that you believe is discriminatory and describe how each defendant
is involved in the conduct. Take time to organize your statement; you may use numbered paragraphs
if you find it helpful. It is not necessary to make legal arguments, or to cite cases or statutes.

           I FILE A CLPtIAA Foi: torvJffNSrlTto/J Fo£ l-IJ./ IAIJuJ?..Y
       CouRT d11le              /,(/ffS   ser roe        S£P/£Ml1EK -              J5-'d-01f.
        rr IAJM SE !TL£ TN AtJtJ11ff fiR(J()/Jd                       T)fE_   6 - Jo-         itJJr/
       I     \AJ/15 TE£M\JA/Y11£D OJJ S£PTEAA BER_- 11- d-&)-('
       Fot:,      nLLE(i,f+TJ,(}IJ~ oF /llfJlfJ.S.SmtJnT 1-1nJ UftroF£5.$TIJAllJl--
                  s· Tt-1 FF     COYI JVC7 ~


(Continue to page 6, if additional space is needed.)
 Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 6 of 7 PageID #: 6




        13.     The acts set forth in paragraph 12 of this complaint:

                _Q_ are still being committed by the defendant.
                _Q_ are no longer being committed by the defendant.
               ft-     may still be being committed by the defendant.

                                    REQUEST FOR RELIEF

        State briefly and exactly what you want the Court to do for you. Make no legal arguments;

 citenocasesorstatutes.   By  M£ flfIA.lt;, IE~MrA11rTtD/ .Lo~ Wl/rlFS.:> Fof
                          fY\1£ yEtUl5: r A.tfl Go yt:1M.5 of 113£. r 1A.111S pJ1um:r#J
                          ON IA/()f{/!TA13 tJAJrr/L ~..
                          Vtll14F5 Fo/2 TH£ FI\/£ JFllR...S
                         JJ    138'.SJ~ (lO
                               J<oujH E.sTLAAf/7£

         14.    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of
my knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a non:frivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the requirements
of Rule
 Case: 4:19-cv-00053-CDP Doc. #: 1 Filed: 01/15/19 Page: 7 of 7 PageID #: 7




       I agree to provide the Clerk's Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with the Clerk's

Office may result in the dismissal of my case.

       I declare under penalty of perjury that the foregoing is true and correct.

                      Signed this                                                   20   1   r.
                      Signature of Plaintiff
